      Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO




     MAGIC TRANSPORT, INC.
           Plaintiff                      Civil No. 2019cv1187

                                          In Admiralty
                  v.


 PROPERTY DAMAGE CONTRACTORS &
 SPECIALTY CLEANING INC.; THE
  RUGS SPA PUERTO RICO, INC.;
     WILLIAM AYALA CAMACHO
           Defendants




                                 COMPLAINT

TO THE HONORABLE COURT:

    COMES   NOW    Plaintiff,     Magic      Transport,   Inc.   (“Magic”),

through   its   undersigned      attorney,     and   respectfully   STATES,

ALLEGES, and PRAYS as follow:

                       I. JURISDICTION AND VENUE

    1.    This is an action in admiralty pursuant to 28 U.S.C. §

1333 and Fed. R. Civ. P. 9(h).

    2.    Venue is appropriate in this District since the cargo

that is the subject of the suit was destined for Puerto Rico,

where the Defendants reside and have their center of operations.

                           II.    THE PARTIES
       Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 2 of 7



     3.     Magic      is   a    corporation        duly    organized    and   existing

under the laws the Commonwealth of Puerto Rico and is engaged in

the carriage of goods by sea as a Non-Vessel Operating Common

Carrier (“NVOCC”) in the domestic offshore trade of the United

States and in international trade.

     4.     Property Damage Contractors & Specialty Cleaning, Inc.

(“PDCSC”) is a corporation created and organized under the laws

of the Commonwealth or Puerto Rico with offices located Calle

Dorado 1350, Puerto Nuevo, San Juan, Puerto Rico, 00920.

     5.     The     Rugs        Spa    Puerto       Rico,    Inc.     (“RSPR”)     is     a

corporation       created       and     organized      under    the     laws     of     the

Commonwealth      or   Puerto         Rico   with    offices   located      5312      Calle

Gallera, Sabana Seca, Puerto Rico 00952.

     6.     William Ayala Camacho is a resident of Puerto Rico and

principal and sole shareholder of Property Damage Contractors &

Specialty Cleaning, Inc., and The Rugs Spa Puerto Rico, Inc.

                            III. FACTUAL ALLEGATIONS

     7.     Magic      is       engaged      in     the     ocean     and   multimodal

transportation of goods as a non-vessel operating common carrier

or NVOCC.   1




1 “In the usual course, an NVOCC assembles small lots into a single large
container at a determinate point of origin for shipment and handling by an
ocean carrier to a specified destination. The freight forwarder arranges for
the bulk load to be broken down dock-side or moved inland to a dispersal
point, as circumstances warrant. In either event, the container is unloaded
by the NVOCC’s agents or contractors, and the goods delivered to the



                                                                                          2
         Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 3 of 7




     8.        PDCSC,    on   behalf       and    for    the    benefit      of     RSPR,

contracted      Magic    to   ship    certain      rug   cleaning      machines      from

Turkey    to    Puerto    Rico.       At   all    relevant     times    herein,     said

machines were and are owned by RSPR who received them and at all

times was entitled to their possession.

     9.        Magic    arranged     for   the    transportation       of    the    above

described shipments on board vessels operated by ocean carriers

and pre-paid freight and other transportation charges to said

carriers.

     10.       Magic     fulfilled     and       complied      with    all     of     its

obligations arising out of the contracts of carriage with the

defendants including delivery of the above described shipments

and invoiced PDCSC accordingly.              (Exhibits 1 and 2).

     11.       On or about June 7, 2018, William Ayala gave Magic a

PDCSC check number 1237 for $8,320.00 to secure delivery of the

machines by Magic.            Once Magic delivered the machines to the

defendants, the defendants illegally and fraudulently contacted

Firstbank and requested that payment of said check be stopped.

(Exhibit 3).

     12.       According to the terms and conditions of the Bills of

Lading, defendants must pay Magic for freight and transportation

individual consignees. As a freight forwarder, an NVOCC is considered the
“carrier.”” See Polyplastics, Inc. v. Transconex, Inc., 827 F.2d 859, 860 (1st
Cir. 1987); Fireman's Fund American Insurance Companies v. Puerto Rican
Forwarding Co., 492 F.2d 1294, 1295 (1st Cir. 1974).




                                                                                        3
      Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 4 of 7



charges related to the above described shipments.

    13.     According to the terms and conditions of the Bills of

Lading,   defendants     William   Ayala    and     RSPR     are    jointly    and

severally liable with PDCSC for the payment of all charges, and

for the performance of the obligations of any of them under

these bills of lading.

    14.     All defendants are considered “Merchants” under the

terms and conditions of Magic’s bills of lading, which provide

in relevant part that:

    “Merchant” means and includes       the shipper, the
    consignee, the receiver, the holder of this bill of
    lading, the owner of the Goods or person entitled to
    the possession of the Goods or the person on whose
    account the Goods are shipped and the servants or
    agents acting on behalf of any of these including, but
    not   limited  to,   freight   forwarders, and   their
    principals, all of whom shall be jointly and severally
    liable to the Carrier for the payment of all Charges,
    and for the performance of the obligations of any of
    them under this bill of lading.

    (See Exhibit 4, Clause 1(j)).

    15.     To   date,   defendants      have      refused     to    pay      Magic

$8,320.00   in   ocean   freight   and     other    transportation         related

charges without cause.

            Count I – Collection of Monies Against PDCSC

    16.     Plaintiff    incorporates      by   reference      the    preceding

paragraphs as if fully set forth herein.

    17.     The goods shipped by Magic under the relevant bills of




                                                                                 4
        Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 5 of 7




lading were consigned to PDCSC at its request.

       18.    The “consignee is prima facie liable for the payment

of    the    freight     charges    when   he     accepts      the   goods   from   the

carrier.” States Marine Int'l, Inc. v. Seattle-First Nat'l Bank,

524 F.2d 245, 248 (9th Cir. 1975) quoting Pittsburgh C.C. & St.

Louis R.R. v. Fink, 250 U.S. 577, 581, 63 L. Ed. 1151, 40 S. Ct.

27 (1919).

       19.    A consignees’ liability for payment of freight charges

may    also    be   agreed     by    the    parties       by    inclusion     of    such

obligation in the bills of lading. See States Marine Supra.

       20.    Consequently, PDCSC is liable for payment of freight

charges in the amount of $8,320.00.

 Count II – Collection of Monies Against William Ayala and RSPR

       21.    Plaintiff     incorporates          by    reference     the    preceding

paragraphs as if fully set forth herein.

       22.    Pursuant to the terms and conditions of Magic’s bill

of lading all of the Persons coming within the definition of

“Merchant”, including any principal of such Person, shall be

jointly and severally liable to the Carrier for the payment of

all freight charges and the amount due to the Carrier and for

any    failure      of    either    or     both    to    perform      his    or    their

obligations under the provisions of the Bill of Lading.                             (See

Exhibit 4, Clause 22, ¶4).




                                                                                       5
      Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 6 of 7



    23.     Mr. Ayala, as a principal of both PDCSC and RSPR, is

jointly and severally liable to Magic for the payment of all

charges, and for the performance of the obligations of any of

them under this bill of lading.

    24.     RSPR, as the owner, receiver, and person entitled to

possession, and on whose account the goods where shipped, is

jointly    and    severally     liable    with       the       co-defendants      for    the

payment of freight charges to Magic.

                        Count III – Attorneys’ Fees

    25.     Plaintiff      incorporates         by       reference       the    preceding

paragraphs as if fully set forth herein.

    26.     The    Bills   of    Lading       terms        and    conditions         further

provide    that    defendants     are    liable          for     attorneys’      fees    and

expenses    in    the   event    it     fails       to     pay    freight       and    other

transportation      charges.          Thus,      defendants            must    pay     Magic

attorneys’ fees, in addition to costs and expenses.

    WHEREFORE,       Plaintiff     asks       the     Court       to    enter    Judgment

against    defendants      jointly      and    severally          in    the    amount     of

$8,320.00. for ocean freight and other transportation related

charges without cause; $ attorneys’ fees, in addition to costs

and expenses; plus pre and post judgment interest.

    RESPECTFULLY SUBMITTED.

    In San Juan, Puerto Rico, this 26th day of February 2019.




                                                                                           6
Case 3:19-cv-01187-WGY Document 1 Filed 02/26/19 Page 7 of 7




                           CASTAÑER & CÍA P.S.C.
                           MAI Center
                           Marginal Kennedy
                           771 Cll 1, Ste 204
                           San Juan, PR 00920
                           Tel. (787) 707-0802
                           Fax:1(888) 227-5728
                           alberto@castanerlaw.com

                           Attorneys    for    Magic    Transport,
                           Inc.


                           By:s/Alberto Castañer
                               Alberto J. Castañer
                                USDC-PR No. 225706




                                                                 7
